Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant's election with traverse of Group III, claims 8-17 in the reply filed on 9/1/22 is acknowledged.  The traversal is on the ground(s) that each group of claims solve the same technical problem.  This is not found persuasive because an international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. As evidenced in the requirement for restriction mailed on even though the claims share the special technical feature of a nickel-plated carbon fiber base, said coated fiber base does not contribute over the prior art. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	With regard to claim 8 is not clear what is meant by arranging at least one nickel metal layer on a “naked surface of the carbon base fabric and a surface away from the carbon fiber base fabric, of metal colloid particles”. Specifically, it is not clear if the metal colloid particles are only applied to one surface of the carbon fiber base fabric. It is not clear what is meant by “naked surface of the carbon base fabric away from the carbon fiber base fabric.” Specifically, it is not clear id the nickel metal layer is also only applied to one surface of the carbon base fabric or both sides of the carbon fiber base fabric over the metal colloid particles. 
5.	Claim 9 is indefinite because it is not clear what is meant by “organic matters”
6.	Claim 10 is indefinite because it is not clear if the fabric is first soaked with acetone and further soaked with the claimed acid mixture or if the acetone is mixed with the claimed acid to form the mixture. 
7.	Claims 11-14, 16 and 17 are indefinite because of the “preferably”. The term “preferably” in claim 11 is a relative term which renders the claim indefinite. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
8.	Claim 16 is further indefinite because it is not clear what is meant by “adopting” a plating solution. 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2016/0319471.
	The published patent application issued to Lee et al., teach a method of nickel-copper plating carbon fibers and forming a non-woven base fabric therefrom (title and abstract). Said fabric is used for shielding and absorbing electromagnetic waves (abstract). Lee et al., teach a process for copper and nickel-plating carbon fibers by a continuous electroless and electrolytic method (section 0062). Said method includes allowing carbon fibers to pass through an electroless plating solution containing copper and nickel to plate the carbon fibers (section 0062). Said carbon fibers can also be mixed with additives such as iron, nickel and cobalt prior to the plating process (section 0035). An example of a plating solution is one that comprises copper metal salt, a complexing agent, a stabilizer and a pH adjusting agent (section 0066). Lee et al., further teach pre-treating the carbon fibers with a surfactant, an organic solvent and a non-ionic surfactant to degrease and soften the carbon fibers, allowing the carbon fibers to through an aqueous solution containing sodium sulfate, sulfuric acid, ammonium persulfate and water to perform an etching process that functions as neutralizing, washing and conditioning, allowing the carbon fibers to further pass through an aqueous solution of PdCl2 to perform a sensitizing process and finally allowing the carbon fibers to pass though a sulfuric acid to perform an activating process (section 0085). Lee et al., does not teach all the claimed ratio and volume amounts of the electroplating solutions, acid solutions, metal salts and/or the processing temperature conditions as set forth in the claims. The Examiner is of the position that a person of ordinary skill in the art would recognize that the solution mixing constituents, volume amounts/ratios and/or temperature conditions can be adjusted as desired depending on desired shielding properties. It has been held that the determination of the optimum or workable ranges of said variable that might be characterized as routine experimentation is not patentable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789